
	

114 HJ 89 IH: Proposing an amendment to the Constitution of the United States relating to the equal application to the Senators and Representatives of the laws that apply to all citizens of the United States.
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 89
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. DeSantis (for himself, Mr. Salmon, Mr. Peters, Mr. Blum, Mr. Ratcliffe, Mr. Poe of Texas, and Mr. Yoho) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to the equal application
			 to the Senators and Representatives of the laws that apply to all citizens
			 of the United States.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Congress shall make no law respecting the citizens of the United States that does not also apply to the Senators and Representatives.
					.
		
